DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/18/2021 for application number 16/807,986. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-9 are presented for examination.

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 112(b) rejection to claim 9 for indefinite language.

Response to Arguments
Argument 1, Applicant argues that Nagata does not teach the newly amended portions to the independent claims. 
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, Nagata taught all of the limitations of the independent claims as previously recited. Nagata teaches a system in which a scroll input (i.e. flick) can disable or suppress a touch input during the scroll operation for a period of time based on the scroll input itself (i.e. length of time). Nagata describes a user using successive flick to keep the scroll 

Reference Cited but not Used
Shikolay (US 2014/0292760 A1) – describes using successive scroll inputs to determine the characteristics of the scroll function (i.e. speed, length, duration, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 2016/0179322 A1) in view of Hauser et al. (US 2014/0149922 A1).

Regarding claim 1, Nagata teaches an electronic device comprising: 
a digitizer [Fig. 2, (14), Paras. 29, 34, touch detector]; 
Fig. 2, (11), Paras. 29, 37, control unit] that determines that a number of flick operations are performed on the digitizer repeatedly [Fig. 4, (S101, S107), Paras. 54, 58, 62, determine flick input and/or successive flick inputs]; and 
a disabling unit [Fig. 2, (11), Paras. 29, 37, control unit] that disables acceptance of a tap operation from a time after a last flick operation of the number of flick operations has ended [Fig. 4, (S104), Para. 56, set reception suppression flag (i.e. disables selection input) after flick input] for a first period [Fig. 4, (S103), Paras. 54, 62, determines length of reception suppression flag (i.e. the more successive flick inputs the longer the suppression flag)];
disables acceptance of the tap operation from the time after the last flick operation of the number of flick operation(s) has ended for a second period that is shorter than the first period [Fig. 4, (S103), Paras. 54, 62, determines length of reception suppression flag (i.e. shorter time period for a single flick)].

But, Nagata does not explicitly teach when it is determined that the number of flick operations(s) performed on the digitizer is greater that a predetermined number; and when it is determine that the number of flick operation(s) performed on the digitizer is no greater than the predetermined number.
However, Hauser teaches determines that a number of flick operations are performed on the digitizer repeatedly [Para. 28, determine successive swipes within a predetermined time period]; perform an operation, when it is determined that the number of flick operations(s) performed on the digitizer is greater that a predetermined number [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)]; perform an the number of flick operation(s) performed on the digitizer is no greater than the predetermined number [Para. 28, successive swipes within a time period less than a predetermined number of time (i.e. one) affect the behavior of the scroll input accordingly (i.e. single speed/duration scroll)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the scrolling process of Nagata and incorporate the scrolling process of Hauser to allow the system to accelerate scrolling inputs based on the number of successive inputs within a time period.
A person having ordinary skill in the art would have been motivated to modify and include the scrolling process to allow the user to scroll at different rates/lengths depending on the number of successive scroll inputs received, creating an efficient and user friendly system.

Regarding claim 2, Nagata as modified by Hauser teaches all of the limitations of claim 1 as described above. Nagata further teaches a storage unit that stores an operation history that is a history of operations performed on the digitizer [Fig. 1, (12), Para. 55, storage unit contains correspondence table for flick input information], wherein when determining that a flick operation performed on the digitizer is performed continuously M times or more in accordance with the operation history, where M is an integer greater than or equal to two, the determination unit determines that the flick operation includes repeatedly performed operations [Fig. 4, (S103-S104), Paras. 54, 56, 62, determine the duration of the reception suppression flag based on the number and speed of each flick input].
Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)].

Regarding claim 3, Nagata as modified by Hauser teaches all of the limitations of claim 1 as described above. Nagata further teaches a storage unit that stores the flick operation, wherein when it is determined that the flick operation performed on the digitizer includes repeatedly performed operations, the disabling unit disables acceptance of the tap operation for a period in accordance with a manner of repetition of the flick operation [Fig. 4, (S103-S104), Paras. 54, 56, 62, setting the reception suppression flag disables the ability to input a selection during the scroll function based on the flick operation].

Regarding claim 4, Nagata as modified by Hauser teaches all of the limitations of claim 3 as described above. Nagata further teaches wherein when it is determined that the flick operation performed on the digitizer includes repeatedly performed operations, the disabling unit disables acceptance of the tap operation for a longer period when an interval of flick operations is equal to a first period than when an interval of flick operations is equal to a second period that is longer than the first period [Fig. 4, (S103-S104), Paras. 54, 56, 62, determining the number of flicks to determine the scroll speed and duration (i.e. 2 flicks vs. 3 flicks), duration of reception suppression flag can extended based on the number of flicks].

Regarding claim 5, Nagata teaches an electronic device comprising: 
a digitizer [Fig. 2, (14), Paras. 29, 34, touch detector]; 
a determination unit [Fig. 2, (11), Paras. 29, 37, control unit] that determines that a number of flick operations are performed on the digitizer repeatedly, the flick operation causing a scroll process to be performed [Fig. 4, (S101), Paras. 54, 62, determine flick input and/or successive flick inputs to create a scroll function]; and 
a disabling unit [Fig. 2, (11), Paras. 29, 37, control unit] that disables acceptance of a tap operation from an end of the scroll process caused by the number of flick operation(s) [Fig. 4, (S104), Para. 56, set reception suppression flag (i.e. disables selection input)] for a first period when it is determined that the number of flick operation(s) performed on the digitizer is greater than a predetermined umber, [Fig. 4, (S103), Paras. 54, 62, determines length of reception suppression flag (i.e. the more successive flick inputs the longer the suppression flag)], or
disables acceptance of the tap operation from the end of the scroll process caused by the number of flick operation(s) for a second period that is shorter than the first period [Fig. 4, (S103), Paras. 54, 62, determines length of reception suppression flag (i.e. shorter time period for a single flick)].

But, Nagata does not explicitly teach when it is determined that the number of flick operations(s) performed on the digitizer is greater that a predetermined number; and when it is determine that the number of flick operation(s) performed on the digitizer is no greater than the predetermined number.
that a number of flick operations are performed on the digitizer repeatedly [Para. 28, determine successive swipes within a predetermined time period]; perform an operation, when it is determined that the number of flick operations(s) performed on the digitizer is greater that a predetermined number [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)]; perform an operations, when it is determine that the number of flick operation(s) performed on the digitizer is no greater than the predetermined number [Para. 28, successive swipes within a time period less than a predetermined number of time (i.e. one) affect the behavior of the scroll input accordingly (i.e. single speed/duration scroll)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the scrolling process of Nagata and incorporate the scrolling process of Hauser to allow the system to accelerate scrolling inputs based on the number of successive inputs within a time period.
A person having ordinary skill in the art would have been motivated to modify and include the scrolling process to allow the user to scroll at different rates/lengths depending on the number of successive scroll inputs received, creating an efficient and user friendly system.

Regarding claim 6, Nagata as modified by Hauser teaches all of the limitations of claim 5 as described above. Nagata further teaches further comprising a storage unit that stores an operation history that is a history of operations performed on the digitizer [Fig. 1, (12), Para. 55, storage unit contains correspondence table for flick input information], wherein when Fig. 4, (S103-S104), Paras. 54, 56, 62, determine the duration of the reception suppression flag based on the number and speed of each flick input].
Hauser further teaches wherein when determining that a flick operation performed on the digitizer is performed continuously M times or more in accordance with the operation history, where M is an integer greater than or equal to two, the determination unit determines that the flick operation includes repeatedly performed operations [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)].

Regarding claim 7, Nagata as modified by Hauser teaches all of the limitations of claim 5 as described above. Nagata further teaches further comprising a storage unit that stores the flick operation, wherein when it is determined that the flick operation performed on the digitizer includes repeatedly performed operations, the disabling unit disables acceptance of the tap operation for a period in accordance with a manner of repetition of the flick operation [Fig. 4, (S103-S104), Paras. 54, 56, 62, setting the reception suppression flag disables the ability to input a selection during the scroll function based on the flick operation].

Regarding claim 8, Nagata as modified by Hauser teaches all of the limitations of claim 7 as described above. Nagata further teaches wherein when it is determined that the flick operation performed on the digitizer includes repeatedly performed operations, the disabling unit Fig. 4, (S103-S104), Paras. 54, 56, 62, determining the number of flicks to determine the scroll speed and duration (i.e. 2 flicks vs. 3 flicks), duration of reception suppression flag can extended based on the number of flicks].

Regarding claim 9, Nagata teaches a non-transitory computer-readable storage medium storing a program that causes an electronic device comprising a digitizer [Fig. 2, (14), Paras. 29, 34, touch detector] to perform: 
determining that a number of flick operations are performed on the digitizer repeatedly, the flick operation causing a scroll process to be performed [Fig. 4, (S101), Paras. 54, 62, determine flick input and/or successive flick inputs to create a scroll function]; and 
disabling acceptance of a tap operation from an end of the scroll process caused by the number of flick operation(s) [Fig. 4, (S104), Para. 56, set reception suppression flag (i.e. disables selection input)] for a first period when it is determined that the number of flick operation(s) performed on the digitizer is greater than a predetermined umber, [Fig. 4, (S103), Paras. 54, 62, determines length of reception suppression flag (i.e. the more successive flick inputs the longer the suppression flag)], or
disabling acceptance of the tap operation from the end of the scroll process caused by the number of flick operation(s) for a second period that is shorter than the first period [Fig. 4, (S103), Paras. 54, 62, determines length of reception suppression flag (i.e. shorter time period for a single flick)].

the number of flick operations(s) performed on the digitizer is greater that a predetermined number; and when it is determine that the number of flick operation(s) performed on the digitizer is no greater than the predetermined number.
However, Hauser teaches determining that a number of flick operations are performed on the digitizer repeatedly [Para. 28, determine successive swipes within a predetermined time period]; perform an operation, when it is determined that the number of flick operations(s) performed on the digitizer is greater that a predetermined number [Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)]; perform an operations, when it is determine that the number of flick operation(s) performed on the digitizer is no greater than the predetermined number [Para. 28, successive swipes within a time period less than a predetermined number of time (i.e. one) affect the behavior of the scroll input accordingly (i.e. single speed/duration scroll)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the scrolling process of Nagata and incorporate the scrolling process of Hauser to allow the system to accelerate scrolling inputs based on the number of successive inputs within a time period.
A person having ordinary skill in the art would have been motivated to modify and include the scrolling process to allow the user to scroll at different rates/lengths depending on the number of successive scroll inputs received, creating an efficient and user friendly system.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179